DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 8, recite:
A method for automatically organizing application shortcuts into folders with user-defined names, the method comprising:
identifying a plurality of keywords associated with folders with user-defined names on a device;
identifying a keyword associated with an application being installed on the device; 
determining whether the keyword associated with the application matches a keyword in the plurality of keywords; and
in response to determining that the keyword associated with the application matches a keyword in the plurality of keywords, adding a shortcut for the application to a folder with a user-defined name corresponding to the matching keyword.
Examiner finds that the emphasized portions of claims 1 and 8 recite an abstract idea-namely, mental processes. See MPEP 2106.04(a)(2)(111). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data with the aid of pen and paper. See id ("Accordingly, the 'mental processes' abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions"). Stated another way, the claimed invention is directed to looking at pieces of information, keywords, deciding whether the keywords match according to some standard, and then archiving (i.e. remembering or writing down) those keywords based on application information as long and one piece of information doesn't already exist somewhere. These elements can be practically performed in the human mind.
Comparing; the “at least one token record from the first source to the at least one token record from the second source” merely requires observation and evaluating the tokens.
Identify and match: the “identify at least one common token in the at least one token record from the first source and in the at least one token record from the second source” and “match” requires a mental step of creating a unique token based on the identification, which could be creating by match and writing it down. 

Claims 2 and 9, recite: wherein identifying the plurality of keywords associated with folders with user-defined names comprises: retrieving a name assigned to a given folder with a user-defined name; identifying a keyword associated with the name assigned to the given folder with a user- defined name; associating the given folder with a user-defined name with the keyword; and adding the keyword associated with the name assigned to the given folder with a user- defined name to the plurality of keywords. Merely comparing and data gathering. Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering. See MPEP 2106.0S(g).

Claims 3 and 10 recite: wherein identifying the keyword associated with the name assigned to the given folder with a user-defined name comprises: comparing the name assigned to the given folder with a user-defined name with a predetermined plurality of folder names; determining that the name assigned to the given folder with a user-defined name matches a folder name in the predetermined plurality of folder names; and retrieving a keyword associated with the matching folder name in the predetermined plurality of folder names. Examiner finds this comparison is mental process because it merely involves evaluating whether keywords match to given names or give a name if there is no match. Merely comparing and data gathering, naming that could be done by hand “user-defined”. Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering. See MPEP 2106.0S(g).

Claims 4-7, and 11-20 wherein identifying the keyword associated with the name assigned to the given folder with a user-defined name comprises: comparing the name assigned to the given folder with a user-defined name with a predetermined plurality of folder names; determining that the name assigned to the given folder with a user-defined name matches a folder name in the predetermined plurality of folder names; and retrieving a keyword associated with the matching folder name in the predetermined plurality of folder names. . Examiner finds this comparison is mental process because it merely involves evaluating whether keywords match to given names or give a name if there is no match. Merely comparing and data gathering, naming that could be done by hand “user-defined”. Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering. See MPEP 2106.0S(g).


Claim 16-19 keep reciting: comparing, determining, identifying, and in response if match OR partial matching, name a new folder “user-defined”. Examiner finds this comparison is mental process because it merely involves evaluating whether keywords match to given names or give a name if there is no match. Merely comparing and data gathering, naming that could be done by hand “user-defined”. Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering. See MPEP 2106.0S(g).
Claim 20 the system is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.0S(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
With respect to the remaining additional elements, Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering, retrieving. See MPEP 2106.0S(g). Examiner finds retrieving keywords is a form of mere data gathering. The terms "given application category" and "user-define" generally link the abstract idea of naming into a technological environment and therefore do not integrate the exception. See MPEP 2106.0S(h).
With respect to inventive concept, the above "computer readable media" element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
With respect to the remaining additional elements, insignificant extra solution activity cannot provide "significantly more" than the abstract idea. See MPEP 2106.05(9) ("Another consideration when determining whether a claim integrates the Judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.) Field of use limitations also cannot provide an inventive concept See MPEP 2106.05(h). As such claim 20 recites an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 5, 12, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Regarding claims 5, 12, 16, and 19 the phrase “should be” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of he claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasterstein et al (US 2013/0166527)
As per Claim 1, Kasterstein discloses: 
A method for automatically organizing application shortcuts into folders with user-defined names, the method comprising: identifying a plurality of keywords associated with folders with user-defined names on a device; (See Figure 2 and par [0018], a search is made locally on the user's mobile device, on the Internet, or on both locations to identify applications that can be added to the dynamic folder”)
identifying a keyword associated with an application being installed on the device; (Par [0020-0023], “context parameters” represent keywords for example folder name, content, category; see figures 1-2 and Claims 4-5) determining whether the keyword associated with the application matches a keyword in the plurality of keywords; and (Par [0018], identifies at least one context parameter respective of the dynamic folder. Using the context parameter, a search is made locally on the user's mobile device, on the Internet, or on both locations to identify applications that can be added to the dynamic folder [0027-0028] and see Claims 6-8; context parameter including folder name, category)  in response to determining that the keyword associated with the application matches a keyword in the plurality of keywords, adding a shortcut for the application to a folder with a user-defined name corresponding to the matching keyword. (Par [0008], “The created folder can be automatically named by the operating system of the device or manually named by the user”)

As per Claim 2, the rejection of Claim 1 is incorporated and further Kasterstein discloses: wherein identifying the plurality of keywords associated with folders with user-defined names comprises: retrieving a name assigned to a given folder with a user-defined name; (Par [0022], “According to an exemplary embodiment, the context parameter may be, for example, the folder name. In another exemplary embodiment, the server 130 further analyzes the contents of a dynamic folder, if such exist to determine the context parameter.”)
identifying a keyword associated with the name assigned to the given folder with a user- defined name; (Par [0008], “The created folder can be automatically named by the operating system of the device or manually named by the user” and par [0018])
associating the given folder with a user-defined name with the keyword; and
adding the keyword associated with the name assigned to the given folder with a user- defined name to the plurality of keywords. (Par [0018] and par [0022]).

As per Claim 3, the rejection of Claim 1 is incorporated and further Kasterstein discloses: wherein identifying the keyword associated with the name assigned to the given folder with a user-defined name comprises: comparing the name assigned to the given folder with a user-defined name with a predetermined plurality of folder names; (Par [0018], a search is made locally on the user's mobile device, on the Internet, or on both locations to identify applications that can be added to the dynamic folder” and See Figures 2-3, identify context parameters)
determining that the name assigned to the given folder with a user-defined name matches a folder name in the predetermined plurality of folder names; (Par [0008 and [0022-0023] and Figures 1-2) and retrieving a keyword associated with the matching folder name in the predetermined plurality of folder names. (par [0003], “As noted above, such determination may be based on the category of each application in the dynamic folder that uniquely identifies the stored application” and par [0032], “the filtering and/or sorting is performed using at least one external parameter. The external parameter characterizes at least one of: a user of the mobile device and the user's device” the parameter including the “metadata” as claimed).

As per Claim 4, the rejection of Claim 2 is incorporated and further Kasterstein discloses: wherein identifying the keyword associated with the name assigned to the given folder with a user-defined name comprises: comparing the name assigned to the given folder with a user-defined name with a predetermined plurality of folder names; determining whether the name assigned to the given folder with a user-defined name is a partial match to a folder name in the predetermined plurality of folder names; (par [0008], and par [0038] In one embodiment, the order of appearance of the applications in the folder is changeable respective of the user selection. According to another embodiment, the server 130
can receive a selection of one or more applications from the user to be displayed in a folder. In yet another embodiment, the server 130 allows the creation of sub-folders that match the dynamic folder's name or the dynamic folder's content. For example, a folder named "Games" may comprise sub folders, such as "Puzzles" and "Trivia", or other sub folders subject to the user's selection.”)  in response to determining that the name assigned to the given folder with a user-defined name is a partial match to a folder name in the predetermined plurality of folder names: identifying an application category associated with an application corresponding to a shortcut in the given folder with a user-defined name; (See Figures 2-3 and par [0008], [00022-00023]) identifying a keyword associated with the application category; retrieving a keyword associated with the folder name determined to be a partial match to the name assigned to the given folder with a user-defined name; (Par [0020-0023], “context parameters” represent keywords for example folder name, content, category; see figures 1-2 and Claims 4-5) determining whether the keyword associated with the application category matches the keyword associated with the folder name; (Par [0003], “category” ) and in response to determining that the keyword associated with the application category matches the keyword associated with the folder name, selecting the keyword to be associated with the given folder with a user-defined name. (Claim 5, identifying a category of each of the at least one application in the dynamic folder; and setting the context parameter based on the categories of applications in the dynamic folder.” And see figures 2-3).

As per Claim 5, the rejection of Claim 2 is incorporated and further Kasterstein discloses wherein identifying the keyword associated with the name assigned to the given folder with a user-defined name comprises: comparing the name assigned to the given folder with a user-defined name with a predetermined plurality of folder names; (Par [0008], “The created folder can be automatically named by the operating system of the device or manually named by the user” par [0022] and  see figures 2-3) determining whether the name assigned to the given folder with a user-defined name is a partial match to a folder name in the predetermined plurality of folder names; (Par [0008] and Claim 5, identifying a category of each of the at least one application in the dynamic folder; and setting the context parameter based on the categories of applications in the dynamic folder.” And see figures 2-3).
in response to determining that the name assigned to the given folder with a user-defined name is a partial match to a folder name in the predetermined plurality of folder names: retrieving a keyword associated with the folder name determined to be a partial match to the name assigned to the given folder with a user-defined name; (Par [0008], and par [0022-0023], see also figures 2-3)
generating for display a request for user input indicating whether the retrieved keyword should be associated with the given folder with a user-defined name; (See Figures 2-3) and in response to receiving user input indicating that the retrieved keyword should be associated with the given folder with a user-defined name, selecting the keyword to be associated with the given folder with a user-defined name. (Claim 5, identifying a category of each of the at least one application in the dynamic folder; and setting the context parameter based on the categories of applications in the dynamic folder.” And see figures 2-3).

As per Claim 6, the rejection of Claim 1 is incorporated and further Kasterstein discloses: wherein identifying the plurality of keywords associated with folders with user-defined names comprises: identifying an application category associated with an application corresponding to a shortcut in a given folder with a user-defined name; identifying a keyword associated with the application category; associating the given folder with a user-defined name with the keyword; and adding the keyword to the plurality of keywords. (Par [0020-0023], “context parameters” represent keywords for example folder name, content, category; see figures 1-2 and Claims 4-5, see par [0008], for user-defined or automatic).

As per Claim 7, the rejection of Claim 6 is incorporated and further Kasterstein discloses wherein identifying the keyword associated with the application category comprises: comparing the application category with a predetermined plurality of application categories; determining that the application category matches a given application category in the predetermined plurality of application categories; (Claim 5, identifying a category of each of the at least one application in the dynamic folder; and setting the context parameter based on the categories of applications in the dynamic folder.” And see figures 2-3) and retrieving a keyword associated with the given application category in the predetermined plurality of application categories. (par [0003], “As noted above, such determination may be based on the category of each application in the dynamic folder that uniquely identifies the stored application” and par [0032], “the filtering and/or sorting is performed using at least one external parameter. The external parameter characterizes at least one of: a user of the mobile device and the user's device” the parameter being the “metadata” as claimed).

As per Claim 15, the rejection of Claim 6 is incorporated and further Kasterstein discloses: wherein identifying the application category associated with the application corresponding to the shortcut in the given folder with a user-defined name comprises: retrieving metadata associated with the application corresponding to the shortcut; and retrieving, from the metadata, an application category associated with the application corresponding to the shortcut.  (par [0003], “As noted above, such determination may be based on the category of each application in the dynamic folder that uniquely identifies the stored application” and par [0032], “the filtering and/or sorting is performed using at least one external parameter. The external parameter characterizes at least one of: a user of the mobile device and the user's device” the parameter being the “metadata” as claimed).

As per Claim 16, the rejection of Claim 1 is incorporated and further Kasterstein discloses: wherein identifying the plurality of keywords associated with folders with user-defined names comprises: identifying an application category associated with an application corresponding to a shortcut in a given folder with a user-defined name; identifying a keyword associated with the application category; (Par [0018], a search is made locally on the user's mobile device, on the Internet, or on both locations to identify applications that can be added to the dynamic folder”) generating for display a request for user input indicating whether the identified keyword should be associated with the given folder with a user-defined name; (Par [0012], “generating an icon respective of each application found by the search; and displaying each icon respective of each application in the dynamic folder.”) in response to receiving user input indicating that the identified keyword should be associated with the given folder with a user-defined name, (Par [0020-0023], “context parameters” represent keywords for example folder name, content, category; see figures 1-2 and Claims 4-5) associating the given folder with a user-defined name with the identified keyword; and adding the identified keyword to the plurality of keywords. (Par [0008], “The created folder can be automatically named by the operating system of the device or manually named by the user”).

As per Claim 17, the rejection of Claim 1 is incorporated and further Kasterstein discloses: wherein identifying a keyword associated with an application comprises: retrieving metadata associated with the application; and retrieving, from the metadata, the keyword associated with the application. (par [0003], “As noted above, such determination may be based on the category of each application in the dynamic folder that uniquely identifies the stored application” and par [0032], “the filtering and/or sorting is performed using at least one external parameter. The external parameter characterizes at least one of: a user of the mobile device and the user's device” the parameter including the “metadata” as claimed).

As per Claims 8-14 and 18-20, being the system claims corresponding to the method claims 1-7 and 15-17 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and 15-17 and further Kasterstein discloses: (See Figure 1).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mohler et al (US 8,972,878) relates to Screen Icon Manipulation By Context And Frequency Of Use, specifically, these icons are typically shortcuts that allow access to one or more of an application, a document, a web page, multimedia content, a URL address, or other information, and are in general a pointer that includes a path to information that can be either remote or local.
Tyler et al (US 11,455085) relates to Devices, Methods, And Graphical User Interfaces For Interacting With User Interface Objects Corresponding To Applications, specifically, manipulations including adjusting the position and/or size of one or more user interface objects or activating buttons or opening files/applications represented by user interface objects, as well as associating metadata with one or more user interface objects or otherwise manipulating user interfaces.
Gordon et al (US 10,440,169) relates to Screen Interface For A Mobile Device Apparatus, specifically displaying, utilizing the touchscreen, a grid of a plurality of photos; receive, utilizing the touchscreen, an indication of a touch input for selection of a first photo of a subset of the plurality of photos in the grid; in response to the receipt of the indication of the touch input for selection
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 30, 2022